The motion for leave to file petition for a rehearing herein, made after the expiration of the twenty-five days within which, under rule 30, the petition ought to have been filed, is granted. *573But the Court, after consideration of the .full brief filed with the motion and the other briefs considered on the original hearing of the petition for certiorari, again denies the petition.
Messrs. Kemper K. Knapp, John R. Cochran, Frank E. Tyler and Joseph A. O’Donnell for petitioners. Messrs. Chester I. Long, Lee Bond and Fred B. Silsbee for respondent. See p. 540.